Moyer, C.J.,
dissenting. “[A]n unambiguous statute means what it says.” Hakim v. Kosydar (1977), 49 Ohio St.2d 161, 164, 3 O.O.3d 211, 213, 359 N.E.2d 1371, 1373 (citing Chope v. Collins [1976], 48 Ohio St.2d 297, 300, 2 O.O.3d 442, 444, 358 N.E.2d 573, 575, fn. 2). This maxim leads me to conclude that R.C. 3319.11(G)(7) permits the reinstatement of a limited contract teacher only when a court finds a violation of R.C. 3319.111(A). Accordingly, I respectfully dissent.
R.C. 3319.11 and 3319.111 are remedial in nature and entitled to a liberal interpretation. Nevertheless, even the liberal interpretation of a statute does not justify a court in reading into it a result that the language does not reasonably imply. Szekely v. Young (1963), 174 Ohio St. 213, 22 O.O.2d 214, 188 N.E.2d 424, paragraph two of the syllabus. R.C. 3319.11(G)(7) states in pertinent part: “[T]he court in an appeal under this division * * * shall have no jurisdiction to order a board to reemploy a teacher, except * * * when the court determines that evaluation procedures have not been complied with pursuant to division (A) of section 3319.111 of the Revised Code.” R.C. 3319.111 enumerates the procedural requirements that school boards must follow in separate divisions, (A) and (B). I believe this separation was intentional. The clear import of the above-quoted language is that the General Assembly intended the remedy of reinstatement to be available only for violations of division (A), not for violations of division (B).
If the General Assembly had intended reinstatement to be an available remedy for violations of division (B), it could have done so, quite clearly, in two ways. It could have deleted the words “division (A) of’ from the above-quoted portion of *170R.C. 3319.11(G)(7). Else, it could have added the words “or (B)” to the same clause. Either method would have unequivocally made violations of division (B) grounds for reinstatement.
A court must interpret a statute so as to give effect to every word in it. See, e.g., E. Ohio Gas Co. v. Pub. Util. Comm. (1988), 39 Ohio St.3d 295, 530 N.E.2d 875; State ex rel. Bohan v. Indus. Comm. (1946), 147 Ohio St. 249,34 O.0.151, 70 N.E.2d 888. The majority’s interpretation effectively reads the words “division (A) of’ out of R.C. 3319.11(G)(7). If the General Assembly had intended reinstatement to be a remedy for violations of R.C. 3319.111(B), it would have expressly said so. Because it did not, I respectfully dissent.
Wright and Deshler, JJ., concur in the foregoing dissenting opinion.